DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated June 22, 2022 in response to a non-final office action.  Claims 1, 3, 8, 10, 12-15, 17, and 19 have been amended.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 12 and 17 to obviate the previous objection to claims 12 and 17.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claims 13-15 to obviate the previous rejection in regard to 35 U.S.C 112(d) improper dependency.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et.al. (US Patent Application Publication, 20200154480, hereinafter, “Jose”) in view of Lee et.al. (US Patent Application Publication, 20220167408, hereinafter, “Lee”).
Regarding claim 1, Jose teaches:
A method for a user equipment comprising (Jose: Scenario 100 involves a UE and a network node.  Fig. 1 and ¶ [0037]): 
executing a first clear-channel-assessment procedure for a first channel (Jose: the UE may need to perform an LBT detection [i.e., first clear-channel-assessment] to check if a channel is free for use. Specifically, the UE may be configured to sense energy of a channel [i.e., first channel] for a period of time.  Fig. 1 and ¶ [0037]); 
determining that the first channel is occupied based on the first clear-channel-assessment procedure (Jose: The UE may be configured to determine whether an LBT failure is detected [i.e., channel is occupied.  Per ¶ [0005]: the channel is deemed to be busy [i.e., occupied] and the device cannot use the channel for a transmission, i.e. LBT has failed].  Fig. 1 and ¶ [0037]); 
starting a first timer (Jose: In an event that a first LBT failure is detected, the UE may be configured to start a first timer (e.g., timer T1).  Fig. 1 and ¶ [0037]), initializing a first counter, responsive to determining that the first channel is occupied (Jose: The UE may further be configured to increase an LBT counter [i.e., first counter] by 1. The initial value of the LBT counter may be set as 0.  Fig. 1 and ¶ [0037]); 
executing subsequent clear-channel-assessment procedures for the first channel (Jose: The UE may be configured to keep monitoring the channel. In an event that an LBT failure is detected while the timer is running... [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]); 
based on determining that the first channel is occupied based on one of the subsequent clear-channel-assessment procedures (Jose: In an event that an LBT failure is detected while the timer is running... [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]):
determining whether or not the channel was previously occupied based on a most-recently prior clear-channel-assessment procedure (Jose: In an event that a first LBT failure is detected [i.e., failure (occupied channel) in most-recently prior CCA procedure prior to starting a timer], the UE may be configured to start a first timer (e.g., timer T1).  Fig. 1 and ¶ [0037]); and
if the channel was previously occupied within a duration of the first timer, incrementing the first counter (Jose: In an event that an LBT failure is detected while the timer is running [i.e., subsequent clear-channel-assessment procedures], the UE may be configured to restart the timer and increase the LBT counter by 1 [i.e., first counter].  Fig. 1 and ¶ [0038]); 
based on determining that the first channel is not occupied (Jose: In an event that the timer is expired, it means that the LBT failure has not occurred for a period of time [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]); and
determining that the first channel is persistently occupied responsive to the first counter being greater than a first threshold (Jose: the UE may be configured to determine whether the LBT counter reaches a threshold value (e.g., greater than or equal to the threshold value) ... In an event that the LBT counter reaches the threshold value, the UE may be configured to declare/determine a consistent LBT failure event [i.e., persistently occupied].  Fig. 1 and ¶ [0038]).
Although Jose teaches a UE performing LBT procedures to determine a consistent LBT failure event, Jose does not explicitly teach using a second counter as part of the LBT failure determination; i.e.:
initializing a second counter;
incrementing the second counter;
resetting the second counter. 
However, in the same field of endeavor, Lee teaches:
initializing a second counter (Lee: an additional counter [i.e., second counter] can be used to count the number of times the LBT failure counters is above the threshold consecutively [it is well known in the art, before the effective filing date of the claimed invention, to initialize counters before use].  ¶ [0074]);
incrementing the second counter (Lee: determining that the transmission failed due to a LBT failure; incrementing a counter based on the determination.  ¶ [0339-0440]);
resetting the second counter (Lee: whenever the number of UL LBT failure is above the counter threshold, the UE will consider the consistent UL LBT failure occurs at the timer expiry or while the timer is running. Otherwise it will reset the counter and the timer. Alternative, an additional counter can be used to count the number of times the LBT failure counters is above the threshold consecutively.  ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose to include the features as taught by Lee above in order to detect and recover from systematic uplink (UL) LBT failure. (Lee, ¶ [0038]).

Regarding claim 3, Jose-Lee discloses on the features with respect to claim 1 as outlined above.
Jose further teaches:  
determining that the first channel is not persistently occupied responsive to the first timer expiring, the first counter being less than the first threshold (Jose: In an event that the timer is expired, it means that the LBT failure has not occurred for a period of time. The UE may be configured to reset the LBT counter (e.g., set the LBT counter to 0). The UE may be configured to reset the LBT counter (e.g., set the LBT counter to 0) ... In an event that the LBT counter reaches the threshold value, the UE may be configured to declare/determine a consistent LBT failure event [in the case where the timer is expired and the LBT failure has not occurred, it can be deduced that the LBT counter is less than the threshold].  ¶ [0038]).
Lee further teaches:
and the second counter being less than the second threshold (Lee: determining that the transmission failed due to a LBT failure; incrementing a counter based on the determination; detecting that the counter has reached or exceeded a threshold; and initiating a recovery procedure based on the detection [it can be deduced that when the counter has NOT reached nor exceeded a threshold, a recovery procedure is NOT initiated].  ¶ [0339-0442]).
The rationale and motivation for adding this teaching of Lee is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Jose-Lee discloses on the features with respect to claim 1 as outlined above.
Jose further teaches:  
determining that the first channel is unoccupied according to one of the subsequent clear--channel-assessment procedures (Jose: In some implementations, an LBT success event may be monitored as well as the LBT failure. The UE may be configured to sense energy of a channel and determine whether an LBT success is detected [i.e., channel is unoccupied].  Fig. 6 and ¶ [0045]); and
responsive to determining that the first channel is unoccupied, stopping the first timer and determining that the first channel is not persistently occupied (Jose: In an event that the LBT success is detected, the UE may be configured to stop the timer (e.g., T1 and/or T2).  Fig. 6 and ¶ [0045]).

Regarding claim 5, Jose-Lee discloses on the features with respect to claim 1 as outlined above.
Jose further teaches:  
initiating a radio-link failure procedure responsive to determining that the first channel is persistently occupied (Jose: In an event that ... the consistent LBT failure event is determined on a predetermined number of BWP of the cell, the UE may be configured to declare/determine a radio link failure (RLF) event. For example, the UE may perform RLF recovery in an event that the consistent LBT failure is detected.  ¶ [0049]).

Regarding claim 6, Jose-Lee discloses on the features with respect to claim 5 as outlined above.
Jose further teaches:  
determining that a second channel is persistently occupied (Jose: The channel may comprise a bandwidth part (BWP) or a sub-band. For example, in an event that the consistent LBT failure event is determined on a BWP, the UE may be configured to initiate a switch to a different BWP [i.e., second channel] in an event that there is another BWP with configured RACH resources. In an event that ... the consistent LBT failure event is determined on a predetermined number of BWP [i.e., including BWP associated with second channel] of the cell.  ¶ [0049]); and
initiating the radio-link failure procedure responsive to determining that both the first channel and the second channel are persistently occupied (Jose: In an event that ... the consistent LBT failure event is determined on a predetermined number of BWP [i.e., which can be interpreted as encompassing first and second channels] of the cell, the UE may be configured to declare/determine a radio link failure (RLF) event. For example, the UE may perform RLF recovery in an event that the consistent LBT failure is detected.  ¶ [0049]).

Regarding claim 7, Jose-Lee discloses on the features with respect to claim 6 as outlined above.
Jose further teaches:  
wherein the first channel and the second channel are associated with: 
different bandwidth parts (Jose: The channel may comprise a bandwidth part (BWP) or a sub-band. For example, in an event that the consistent LBT failure event is determined on a BWP [i.e., first channel], the UE may be configured to initiate a switch to a different BWP [i.e., second channel] in an event that there is another BWP with configured RACH resources.  ¶ [0049]).

Regarding claim 10, Jose-Lee discloses on the features with respect to claim 1 as outlined above.
Jose further teaches:  
initiating a random-access procedure responsive to the first counter being greater than the first threshold (Jose: In some implementations, in an event that the consistent LBT failure event is determined for a transmission, the UE may be configured to perform other actions. The actions may comprise ... initiating a random access procedure on the same channel.  ¶ [0052]).

Regarding claim 11, Jose-Lee discloses on the features with respect to claim 1 as outlined above.
Jose further teaches:  
maintaining a persistently-occupied-channel array comprising elements associated with different channels (Jose: The UE may be configured with a first BWP (e.g., BWP 1) and a second BWP (e.g., BWP 2) [i.e., different channels].  Fig. 11 and ¶ [0050]), wherein: 
the different channels include the first channel (Jose: In an event that the consistent LBT failure is detected on the first BWP [i.e., first channel], the UE may be configured to switch to the second BWP.  Fig. 11 and ¶ [0050]); and
a value of each element within the persistently-occupied-channel array indicates whether or not a corresponding channel of the different channels is persistently occupied or unoccupied (Jose: The UE may set the channel (e.g. BWP or sub-band) where the consistent LBT failure condition is detected as unavailable [i.e., persistently occupied] for a fixed time duration. For example, the first BWP may be set as unavailable for a time duration T (e.g., a timer T) ... in an event that the network initiates a switch to an unavailable channel, (e.g. BWP switching by physical downlink control channel (PDCCH) or RRC signalling), the unavailable channel (e.g. BWP) may be set as available and active [i.e., unoccupied]. The unavailable BWPs on a cell may become available in an event that the cell is deactivated and activated again.  Fig. 11 and ¶ [0050-0051]).

Regarding claim 12, Jose teaches:
A user equipment configured to (Jose: Scenario 100 involves a UE and a network node.  Fig. 1 and ¶ [0037]): 
execute a first clear-channel-assessment procedure for a first channel (Jose: the UE may need to perform an LBT detection [i.e., first clear-channel-assessment] to check if a channel is free for use. Specifically, the UE may be configured to sense energy of a channel [i.e., first channel] for a period of time.  Fig. 1 and ¶ [0037]);
determine that the first channel is occupied based on the first clear-channel-assessment procedure (Jose: The UE may be configured to determine whether an LBT failure is detected [i.e., channel is occupied.  Per ¶ [0005]: the channel is deemed to be busy [i.e., occupied] and the device cannot use the channel for a transmission, i.e. LBT has failed].  Fig. 1 and ¶ [0037]);
start a first timer (Jose: In an event that a first LBT failure is detected, the UE may be configured to start a first timer (e.g., timer T1).  Fig. 1 and ¶ [0037]), initialize a first counter, responsive to determining that the first channel is occupied (Jose: The UE may further be configured to increase an LBT counter [i.e., first counter] by 1. The initial value of the LBT counter may be set as 0.  Fig. 1 and ¶ [0037]);
execute subsequent clear-channel-assessment procedures for the first channel (Jose: The UE may be configured to keep monitoring the channel. In an event that the LBT failure is detected again ... [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]);
based on a determination that the first channel is occupied based on one of the subsequent clear-channel-assessment procedures (Jose: In an event that an LBT failure is detected while the timer is running... [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]):
determine whether or not the channel was previously occupied based on a most-recently prior clear-channel-assessment procedure (Jose: In an event that a first LBT failure is detected [i.e., failure (occupied channel) in most-recently prior CCA procedure prior to starting a timer], the UE may be configured to start a first timer (e.g., timer T1).  Fig. 1 and ¶ [0037]); and
if the channel was previously occupied within a duration of the first timer, increment the first counter (Jose: In an event that an LBT failure is detected while the timer is running [i.e., subsequent clear-channel-assessment procedures], the UE may be configured to restart the timer and increase the LBT counter by 1 [i.e., first counter].  Fig. 1 and ¶ [0038]);
based on a determination that the first channel is not occupied (Jose: In an event that the timer is expired, it means that the LBT failure has not occurred for a period of time [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]); and
determine that the first channel is persistently occupied responsive to the first counter being greater than a first threshold (Jose: the UE may be configured to determine whether the LBT counter reaches a threshold value (e.g., greater than or equal to the threshold value) ... In an event that the LBT counter reaches the threshold value, the UE may be configured to declare/determine a consistent LBT failure event [i.e., persistently occupied].  Fig. 1 and ¶ [0038]).
Although Jose teaches a UE performing LBT procedures to determine a consistent LBT failure event, Jose does not explicitly teach using a second counter as part of the LBT failure determination; i.e.:
initializing a second counter;
incrementing the second counter;
resetting the second counter. 
However, in the same field of endeavor, Lee teaches:
initializing a second counter (Lee: an additional counter [i.e., second counter] can be used to count the number of times the LBT failure counters is above the threshold consecutively [it is well known in the art, before the effective filing date of the claimed invention, to initialize counters before use].  ¶ [0074]);
incrementing the second counter (Lee: determining that the transmission failed due to a LBT failure; incrementing a counter based on the determination.  ¶ [0339-0440]);
resetting the second counter (Lee: whenever the number of UL LBT failure is above the counter threshold, the UE will consider the consistent UL LBT failure occurs at the timer expiry or while the timer is running. Otherwise it will reset the counter and the timer. Alternative, an additional counter can be used to count the number of times the LBT failure counters is above the threshold consecutively.  ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose to include the features as taught by Lee above in order to detect and recover from systematic uplink (UL) LBT failure. (Lee, ¶ [0038]).

Regarding claim 14, Jose-Lee discloses on the features with respect to claim 12 as outlined above.
Jose further teaches:  
wherein the user equipment is configured to determine that the first channel is not persistently occupied responsive to the first timer expiring, the first counter being less than the first threshold (Jose: In an event that the timer is expired, it means that the LBT failure has not occurred for a period of time. The UE may be configured to reset the LBT counter (e.g., set the LBT counter to 0). The UE may be configured to reset the LBT counter (e.g., set the LBT counter to 0) ... In an event that the LBT counter reaches the threshold value, the UE may be configured to declare/determine a consistent LBT failure event [in the case where the timer is expired and the LBT failure has not occurred, it can be deduced that the LBT counter is less than the threshold].  ¶ [0038]).
Lee further teaches:
and the second counter being less than the second threshold (Lee: determining that the transmission failed due to a LBT failure; incrementing a counter based on the determination; detecting that the counter has reached or exceeded a threshold; and initiating a recovery procedure based on the detection [it can be deduced that when the counter has NOT reached nor exceeded a threshold, a recovery procedure is NOT initiated].  ¶ [0339-0442]).
The rationale and motivation for adding this teaching of Lee is the same as the rationale and motivation for Claim 1.  

Regarding claim 15, Jose-Lee discloses on the features with respect to claim 12 as outlined above.
Jose further teaches:  
determine that the first channel is unoccupied according to one of the subsequent clear--channel-assessment procedures (Jose: In some implementations, an LBT success event may be monitored as well as the LBT failure. The UE may be configured to sense energy of a channel and determine whether an LBT success is detected [i.e., channel is unoccupied].  Fig. 6 and ¶ [0045]); and
responsive to determining that the first channel is unoccupied, stop the first timer and determine that the first channel is not persistently occupied (Jose: In an event that the LBT success is detected, the UE may be configured to stop the timer (e.g., T1 and/or T2).  Fig. 6 and ¶ [0045]).

Regarding claim 16, Jose-Lee discloses on the features with respect to claim 12 as outlined above.
Jose further teaches:  
initiate a radio-link failure procedure responsive to determining that the first channel is persistently occupied (Jose: In an event that ... the consistent LBT failure event is determined on a predetermined number of BWP of the cell, the UE may be configured to declare/determine a radio link failure (RLF) event. For example, the UE may perform RLF recovery in an event that the consistent LBT failure is detected.  ¶ [0049]).

Regarding claim 17, Jose teaches:
A processor-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to (Jose: communication apparatus 1210 may further include a memory 1214 coupled to processor 1212 and capable of being accessed by processor 1212 and storing data therein ... communication apparatus 1210 is implemented in or as a communication apparatus or a UE.  Fig. 12 and ¶ [0057]): 
execute a first clear-channel-assessment procedure for a first channel (Jose: the UE may need to perform an LBT detection [i.e., first clear-channel-assessment] to check if a channel is free for use. Specifically, the UE may be configured to sense energy of a channel [i.e., first channel] for a period of time.  Fig. 1 and ¶ [0037]);
determine that the first channel is occupied based on the first clear-channel-assessment procedure (Jose: The UE may be configured to determine whether an LBT failure is detected [i.e., channel is occupied.  Per ¶ [0005]: the channel is deemed to be busy [i.e., occupied] and the device cannot use the channel for a transmission, i.e. LBT has failed].  Fig. 1 and ¶ [0037]);
start a first timer (Jose: In an event that a first LBT failure is detected, the UE may be configured to start a first timer (e.g., timer T1).  Fig. 1 and ¶ [0037]), initialize a first counter, responsive to determining that the first channel is occupied (Jose: The UE may further be configured to increase an LBT counter [i.e., first counter] by 1. The initial value of the LBT counter may be set as 0.  Fig. 1 and ¶ [0037]);
execute subsequent clear-channel-assessment procedures for the first channel (Jose: The UE may be configured to keep monitoring the channel. In an event that the LBT failure is detected again ... [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]);
based on a determination that the first channel is occupied based on one of the subsequent clear-channel-assessment procedures (Jose: In an event that an LBT failure is detected while the timer is running... [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]):
determine whether or not the channel was previously occupied based on a most-recently prior clear-channel-assessment procedure (Jose: In an event that a first LBT failure is detected [i.e., failure (occupied channel) in most-recently prior CCA procedure prior to starting a timer], the UE may be configured to start a first timer (e.g., timer T1).  Fig. 1 and ¶ [0037]); and
if the channel was previously occupied within a duration of the first timer, increment the first counter (Jose: In an event that an LBT failure is detected while the timer is running [i.e., subsequent clear-channel-assessment procedures], the UE may be configured to restart the timer and increase the LBT counter by 1 [i.e., first counter].  Fig. 1 and ¶ [0038]); 
based on a determination that the first channel is not occupied (Jose: In an event that the timer is expired, it means that the LBT failure has not occurred for a period of time [i.e., subsequent clear-channel-assessment procedures].  Fig. 1 and ¶ [0038]); and
determine that the first channel is persistently occupied responsive to the first counter being greater than a first threshold (Jose: the UE may be configured to determine whether the LBT counter reaches a threshold value (e.g., greater than or equal to the threshold value) ... In an event that the LBT counter reaches the threshold value, the UE may be configured to declare/determine a consistent LBT failure event [i.e., persistently occupied].  Fig. 1 and ¶ [0038]).
Although Jose teaches a UE performing LBT procedures to determine a consistent LBT failure event, Jose does not explicitly teach using a second counter as part of the LBT failure determination; i.e.:
initializing a second counter;
incrementing the second counter;
resetting the second counter. 
However, in the same field of endeavor, Lee teaches:
initializing a second counter (Lee: an additional counter [i.e., second counter] can be used to count the number of times the LBT failure counters is above the threshold consecutively [it is well known in the art, before the effective filing date of the claimed invention, to initialize counters before use].  ¶ [0074]);
incrementing the second counter (Lee: determining that the transmission failed due to a LBT failure; incrementing a counter based on the determination.  ¶ [0339-0440]);
resetting the second counter (Lee: whenever the number of UL LBT failure is above the counter threshold, the UE will consider the consistent UL LBT failure occurs at the timer expiry or while the timer is running. Otherwise it will reset the counter and the timer. Alternative, an additional counter can be used to count the number of times the LBT failure counters is above the threshold consecutively.  ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose to include the features as taught by Lee above in order to detect and recover from systematic uplink (UL) LBT failure. (Lee, ¶ [0038]).

Regarding claim 19, Jose-Lee discloses on the features with respect to claim 17 as outlined above.
Jose further teaches:  
when executed by the processor, cause the processor to determine that the first channel is not persistently occupied responsive to the first timer expiring, the first counter being less than the first threshold (Jose: In an event that the timer is expired, it means that the LBT failure has not occurred for a period of time. The UE may be configured to reset the LBT counter (e.g., set the LBT counter to 0). The UE may be configured to reset the LBT counter (e.g., set the LBT counter to 0) ... In an event that the LBT counter reaches the threshold value, the UE may be configured to declare/determine a consistent LBT failure event [in the case where the timer is expired and the LBT failure has not occurred, it can be deduced that the LBT counter is less than the threshold].  ¶ [0038]).
Lee further teaches:
and the second counter being less than the second threshold (Lee: determining that the transmission failed due to a LBT failure; incrementing a counter based on the determination; detecting that the counter has reached or exceeded a threshold; and initiating a recovery procedure based on the detection [it can be deduced that when the counter has NOT reached nor exceeded a threshold, a recovery procedure is NOT initiated].  ¶ [0339-0442]).
The rationale and motivation for adding this teaching of Lee is the same as the rationale and motivation for Claim 1.  

Regarding claim 20, Jose-Lee discloses on the features with respect to claim 17 as outlined above.
Jose further teaches:  
wherein the instructions, when executed by the processor, cause the processor to initiate a radio-link failure procedure responsive to determining that the first channel is persistently occupied (Jose: In an event that ... the consistent LBT failure event is determined on a predetermined number of BWP of the cell, the UE may be configured to declare/determine a radio link failure (RLF) event. For example, the UE may perform RLF recovery in an event that the consistent LBT failure is detected.  ¶ [0049]).

Claims 2, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jose-Lee in view of Babaei et.al. (US Patent Application Publication, 20200296772, hereinafter, “Babaei”).
Regarding claim 2, Jose-Lee discloses on the features with respect to claim 1 as outlined above.
Jose-Lee does not explicitly teach:
wherein the first channel is within unlicensed radio spectrum. 
However, in the same field of endeavor, Babaei teaches:
wherein the first channel is within unlicensed radio spectrum (Babaei: LBT procedures on a node attempting to transmit on a carrier in an unlicensed spectrum may require the node to perform a clear channel assessment to determine if the channel is free for use.  ¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose-Lee to include the features as taught by Babaei above in order to determine if the channel is free for use. (Babaei, ¶ [0137]).

Regarding claim 13, Jose-Lee discloses on the features with respect to claim 12 as outlined above.
Jose-Lee does not explicitly teach:
wherein the first channel is within unlicensed radio spectrum. 
However, in the same field of endeavor, Babaei teaches:
wherein the first channel is within unlicensed radio spectrum (Babaei: LBT procedures on a node attempting to transmit on a carrier in an unlicensed spectrum may require the node to perform a clear channel assessment to determine if the channel is free for use.  ¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose-Lee to include the features as taught by Babaei above in order to determine if the channel is free for use. (Babaei, ¶ [0137]).

Regarding claim 18, Jose-Lee discloses on the features with respect to claim 17 as outlined above.
Jose-Lee does not explicitly teach:
wherein the first channel is within unlicensed radio spectrum. 
However, in the same field of endeavor, Babaei teaches:
wherein the first channel is within unlicensed radio spectrum (Babaei: LBT procedures on a node attempting to transmit on a carrier in an unlicensed spectrum may require the node to perform a clear channel assessment to determine if the channel is free for use.  ¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose-Lee to include the features as taught by Babaei above in order to determine if the channel is free for use. (Babaei, ¶ [0137]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jose-Lee in view of Stern-Berkowitz et.al. (US Patent Application Publication, 2018/0048498, hereinafter, “Stern-Berkowitz”).
Regarding claim 8, Jose-Lee discloses on the features with respect to claim 5 as outlined above.
Jose-Lee does not explicitly teach:
responsive to initiating the radio-link failure procedure, generating a report comprising at least one of the following: 
a value of the first counter; 
a value of the first threshold; 
or a value of the first timer. 
However, in the same field of endeavor, Stern-Berkowitz teaches:
responsive to initiating the radio-link failure procedure, generating a report comprising at least one of the following: a value of the first counter (Stern-Berkowitz: A WTRU may provide one or more radio link (RL) status reports to an ... a WTRU may report how many LBT/CCA [Clear Channel Assessment] attempts failed.  ¶ [0323]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose-Lee to include the features as taught by Stern-Berkowitz above in order for a cell to know which error occurred. (Stern-Berkowitz, ¶ [0307]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jose-Lee in view of Yang et.al. (US Patent Application Publication, 2019/0215864, hereinafter, “Yang”).
Regarding claim 9, Jose-Lee discloses on the features with respect to claim 1 as outlined above.
Jose-Lee does not explicitly teach:
wherein a duration of the first timer is associated with a duration of at least one of the following operations: 
a random-access procedure; 
a sounding reference signal procedure; 
channel-quality-indicator reporting; or 
channel-state-information reporting. 
However, in the same field of endeavor, Yang teaches:
wherein a duration of the first timer is associated with a duration of at least one of the following operations: a random-access procedure (Yang: Preferably, the MAC layer needs to set a counter to count the LBT failure or success and/or a counter to count the transmitting times of the preamble ... that the UE does not receive the RAR response [i.e., random access response] of the base station in the corresponding RAR response time window [i.e., duration of first timer], thereby causing the failure of the random access process.  ¶ [0219-0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jose-Lee to include the features as taught by Yang above in order to optimize random access for the UE. (Yang, ¶ [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416